Citation Nr: 1704712	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-05 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for a traumatic brain injury.

Entitlement to service connection for varicose veins.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1952 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2016, the Veteran presented sworn testimony during a Video Conference Board hearing in Montgomery, Alabama, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for varicose veins is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Recurrent TBI residuals originated during active service


CONCLUSION OF LAW

The criteria for service connection for recurrent TBI residuals are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Since the Board is granting the Veteran's appeal for service connection for a traumatic brain injury (TBI) there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Service Connection - TBI

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Each disabling condition shown by a veteran's service records, or for which he seeks a service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  (Emphasis added).  38 C.F.R. § 3.303(a)

Merits

The Veteran contends that he incurred a TBI in service when he was involved in a motor vehicle accident when the firetruck he was in overturned in route to an emergency, and that he has suffered from recurrent TBI symptoms since that time.  The Board upon reviewing the evidence finds that the evidence supports the Veteran's contention and that service connection is warranted.

Initially, the Board observes that the Veteran's service treatment documentation is not of record and was apparently lost through no fault of the Veteran.  His service personnel records reflect that he served as a fireman and was separated at an Air Force Base hospital.

The Veteran's April 2014 VA examination for posttraumatic stress disorder provides indicia that the Veteran has a current diagnosis of TBI.  This examiner writes in the beginning of the examination, that the Veteran has reported a history of head trauma and deferred a diagnosis due to an unfounded belief that such a diagnosis should be contained in his records.  The Board notes that this deference coupled with the Veteran's credible evidence of suffering from symptoms from a TBI since his accident in service places the issue of a current diagnosis into equipoise.  The Board finds that the Veteran is entitled to the benefit doubt and thus, a current diagnosis of a TBI is found. 

Regarding nexus, in the Veteran's August 2016 hearing, he testified that he has been suffering from the symptoms of TBI starting in service and continuing to the present day.  In weighing the Veteran's statement, the Board notes that the Veteran is competent to assert the presence of symptoms subject to lay observation.  The Veteran is also highly credible in this regard as he is service-connected for PTSD for events surrounding a hospital stay where he was recuperating from a head trauma.  Additionally, the Veteran's service treatment records are limited to a discharge examination, which was conducted at an Air Force hospital and notes a mental disorder; however, the examination concludes that the Veteran is no longer physically capable of continued service in the military.  Given the fact there is no negative opinion of record, the close proximity of the post-service diagnosis to service, and the credible statements of the Veteran regarding the continuing symptoms since his separation from service.  The Board finds that service connection is warranted.  See 38 C.F.R. § 3.303(a) (service connection must be considered on the basis of the places, types, and circumstances of his service as shown by his service records, the official history of each organization in which he served, his medical records, and all pertinet medical and lay evidence);  see also Jandreau v. Nicholson, supra; and Buchanan v. Nicholson, supra.
 
After having carefully reviewed the record, and weighing the evidence in support of and the total lack of evidence against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's TBI is related to his active service.  Resolving any doubt in the Veteran's favor, entitlement to service connection diverticulosis has been established, and the appeal is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for recurrent TBI residuals.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for residuals of TBI is granted.


REMAND

The Veteran has not been provided an examination for his claim for service connection for varicose veins.  Upon review of the record, the Board finds that such an examination is warranted.

VA Examination - Varicose Veins

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has a diagnosis of varicose veins as recorded in an October 2012 VA treatment record,  the Board has established that the Veteran did suffer from a motor vehicle accident in service, and the Veteran's testimony provides indica that this in service injury may have led to his varicose veins.  Therefore, the Board finds an examination is warranted.

Outstanding VA Treatment Records

Upon review of the evidence, the Board notes that the Veteran's VA treatment records from June 2010 to April 2014 indicate that the Veteran has continued to seek VA care.  The Board finds that given this evidence of outstanding VA treatment records appropriate measures should be taken to associate any outstanding VA treatment record with the claims file.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ensure that all service treatment records and service hospital records from all periods of verified active duty service have been associated with the claims file.  The Board notes that the Veteran served from July 1952 to July 1955.  The claims file does not contain evidence that an attempt to collect service hospital records was accomplished.  Importantly, the Veteran's separation examination indicates he was being treated at the 3700TH United States Air Force Hospital at the Lackland Air Force Base at the time of his separation in July 1955.  

The Veteran has also testified that he had surgery conducted at Bryan Air Force Base in service for varicose veins during his July 1952 to July 1955 active service.

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the Birmingham, Alabama VA Medical Center and all associated outpatient center and clinics to include the Jasper Clinic.  In particular, the AOJ should retrieve VA treatment records prior to June 2010 and update the Veteran's treatment records from April 2014 to the present should be collected.  Any archived records should be retrieved from storage.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After completing the above development, schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to address the Veteran's varicose veins and its etiology(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner should take a detailed history from the Veteran regarding the onset of his varicose veins and any continuity of symptoms since that time.

(A) After considering the pertinent information in the record in its entirety, the VA examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that the Veteran's varicose veins, were incurred or aggravated by his active duty.

The examiner is on notice that although the Veteran's service treatment records are unavailable outside of his separation examination; the Board has determined that the Veteran was in a motor vehicle accident and was later hospitalized and separated from service due to this accident.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of service connection for varicose veins.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


